USCA1 Opinion

	




        December 11, 1995       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                    ____________________        No. 95-1676                                RICHARD EDWARD STEEVES,                                Plaintiff, Appellant,                                          v.                MAINE COMMISSIONER, DEPARTMENT OF CORRECTIONS, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Stahl, Circuit Judges.                                            ______________                                 ____________________            Richard Edward Steeves on brief pro se.            ______________________            Andrew  Ketterer,  Attorney  General, and  Diane  Sleek, Assistant            ________________                           ____________        Attorney General, on brief for appellees.                                 ____________________                                 ____________________                 Per Curiam.  Appellant Richard Steeves, a Maine prisoner                 __________            now incarcerated  in Minnesota, appeals the  grant of summary            judgment to  defendant officials  of the Maine  Department of            Corrections  on  Steeves' claim  that  defendants denied  him            constitutionally adequate access to Maine courts.  We affirm.                 According to  the record, defendants offered  to provide            Steeves with  an attorney through Pine  Tree Legal Assistance            to assist him in  his post conviction proceedings.   In order            to take  advantage of  this offer,  Steeves  was directed  to            write  to  the  Chief Advocate  of  the  Maine Department  of            Corrections.   Instead  of following this  procedure, Steeves            contacted Pine  Tree Legal Assistance directly and apparently            sought  legal   assistance  not   for  his   post  conviction            proceeding  but for obtaining a  transfer back to  Maine.  He            was  informed by Pine Tree  Legal Assistance that  it did not            generally handle prison transfer cases.                   The fact that Steeves' failed  in his attempt to  obtain            legal assistance  directly from  Pine  Tree Legal  Assistance            does  not  indicate  that  such assistance  would  have  been            refused if  Steeves had applied through  the proper channels.            Steeves  has therefore  failed to  produce any  evidence that            defendants' offer  to provide  him with legal  assistance was            not genuine.                   Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -2-